 {In the Matter of HERCULES, MOTORS CORPORATION, EMPLOYERandIN-TERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONER ,Case No. 8-R-1904Si `PPLEMENTAL DECISIONANDORDERApril 29, 194'Pursuant to a Decision and Direction of Election issued by the,Board on December 7, 1945,1 an election by secret ballot was conductedon January 28,, 1946, under the direction and supervision of theRegional Director for the Eighth Region.Upon-the conclusion of theelection, a Tally of Ballots was furnished the parties by the Regional-Director.The Tally indicates that of 4032 eligible voters, 2411 cast votes, ofwhich 715 were for the Union, 1648 against the ,Union, and -48 werechallenged.2Ten ballots were void.On February 1, 1946, the Union filed objections to conduct of theEmployer allegedly affecting the results of the election.Thereupon,Director conducted an investigation and issued and duly served uponthe parties a Report on Objections, dated April 18,1946. The RegionalDirector concluded upon the facts -recited in his Report that the Em-ployer had interfered with the conduct of the election' and recom-mended that the election results be set aside:The Employer thereuponfiled Exceptions to the Regional Director's Report.Upon notice duly served, a hearing on the objections was held beforeJames A. Shaw; Trial Examiner, on July 26, 1946, pursuant to Boarddirection.All parties appeared and participated.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing, the Employer moved to dismissthe Union's Objections to the conduct of the election and the Regional164 N. L. R.B. 1252.2It is unnecessary to make any disposition of the challenged ballots inasmuch as theyare insufficient to affect the election results.73 N. L.R. B— -No.123.650 HERCULES MOTORS CORPORATION651Director's Report on Objections.For the reasons stated hereinafter,this motion is hereby granted.Upon the entire record in the case', the National Labor RelationsBoard makes the following:SUPPLEMENTALFINDINGS OF FACTThe Regional Director's Report sets forth five bases as reason forsetting aide the election results.1.Surveillance of union meetings:Employee, Weddell testified thgtshortly after December 7, 1945, while he was en route to a union meet-ing, lie observed Sergeant'Eysen, a member of the Employer's policedepartment, in an automobile that was parked opposite the entranceto the Union Hall; that upon his arrival at the meeting, Weddellreported the incident to- Fowler, a union representative, and thatFowler thereupon left the Hall in the company of another union repre-sentative, Didisse.Both Fowler and Didisse then engaged_Eysen inconversation and were assured by Eysen, according to the latter'stestimony, that he was not checking on the employees entering theUnion Hall but was engaged in his, own private business.Fowlerthereupon invited Eysen to the union meeting but Eysen declined andthe parties separated.3The uncontradicted evidence also shows that Eysen's car was parked225 feet from the Union Hall on the night in question and that thenight was dark and rainy.Roscoe Rice, a civil engineer in Canton,Ohio, testified that he subsequently went to the place where Eysen'scar had been parked on the. afore-mentioned occasion and that he wasunable to identify anyone walking toward him from the entranceof the Union Hall until the person came to a point about 80 feet fromhim..Upon consideration of all the evidence relating to this inci-dent, "we find that Eysen did not engage in surveillance of the Em-ployer's employees.Weddell also testified that he had observed Assistant ForemanRezos 4 near 'the Union Hall on several occasions when union meetingswere in progress, and that Rezos had mentioned to him the names ofsome of the employees who attended meetings.Rezos admitted thathe frequently walked by the Union Hall but denied that he had everengaged in surveillance.He testified that he resided in the neigh-borhood of the Hall and often passed it on his way to a nearby shoppingcenter.Rezos also testified that he and Weddell were old friends,chatWeddell had often urged him to join the Union, and that he hadaccompanied Weddell to at least two union meetings.We credit Rezos'denial and find that he did not engage in surveillance of union meetings.Neithei Fowlei nor Didisse testified concerning this incdentaThe record sho as that assistant f.iemen were eligible to vote in the election 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we do not find that the Employer engaged in surveil'-lance of union meetings.-2.Alleged coercive statements:.Evidence was adduced to the effectthat Supervisor Urbanski had declared that "Unions probably weren'tso bad but that it would cause so much trouble if we Would have a unionin there"; that Supervisor Owens stated in response to an employee'squestion on the election, that if the union won the election, there wouldbe a' strike within 30 days; that Supervisor Carpenilli asked an em-ployee how he felt about the coming election; that Assistant Superin-tendent.Burkhardt advised another employee, after pointing out theadvantages of dealing directly with the Employer, "[to] get on theright side of the fence and to go out and plug"; that Assistant ForemanPetrine, one of the eligible voters, accepted a ten dollar bet from an-other employee on the outcome of the election ; and that ForemanSwitzenberger announced that "Hercules did not need a Union .. .[and that] there wasn't an employee -. . . that had a kick coming."Employee Petroski also testified in this' connection that approxi-mately 3 weeks before the election, he had been reprimanded by Fore-man Wenzel for leaving leis department during working hours, andthat Wenzel had warned him, "You had better stay up in your depart-ment.You know that you are pretty active in this Union here, andyou are on the spot. You watch your step." Petroski further testi-fied that he was not an active union member at the time.Wenzelgave a different version of his remarks to Petroski on the occasionin question.He testified' that while he' was reproving Petroski forleaving his place of work, he observed that the latter was wearing aunion button and he thereupon undertook to explain to Petroski thatthe reproof,was administered because Petroski had violated a com-pany rule and not because of his union activities.Both Petroski andWenzel testified that later that day Wenzel told Petroski that heregretted having had to reprimand Petroski.We credit Wen'zel'stestimony with regard to this incident.'We are of the opinion that on the record before us,-the afore-mentioned utterances were not reasonably likely to have restrainedthe employees' choice of a bargaining representative.3.The wage increase:While the Regional Director alleged in hisReport on Objections that the Employer had granted its employeesa 10-percent wage increase on August 27, 1945, the Board's orderdirecting the hearing herein specifically limited the issues to plattersarising after issuance of -the Direction- of Election on December 7,5We do not credit the testimony of Employee Eller to the effect that Foieman Haganmade scurrilous remarks about the union, one of which she-allegedly overheard about a reekbefore the election,,The record shows, as Eller admitted,that she was absent from theplant from December 18. 1945,toMarch 4,1946,because of illness.Furthermore, Hagandenied that he had ever mnade any anti-union remarks. HERCULES MOTORS CORPORATION6531945.We therefore find that this matter is beyond the scope of thissupplemental proceeding.6-4.The assumption of partial control of the mechanics of the elec-tion:This finding in the Report on Objections is based on chargesthat:(a)Supervisors lined up the employees in their departments pre-paratory to releasing them to vote and checked their names againsta list;(b)Supervisors directed their employees to go to the polls beforethe Board agent in charge of the election dispatched notice that theywere to be released;(c)Supervisors supplied transportation to the polls to employeeswho were temporarily laid off.As to the charge that supervisors lined up employees, the Em-ployer contends that this procedure was followed to facilitate theballoting- and that the Board agent first assigned to conduct theelection 7 had approved the plan when discussing the details of theelection.The record shows that the election notices, which wereposted throughout the plant, listed the time and place that the em-ployees in each department were to vote.The Employer, moreover,advised the supervisors of the voting time of their employees andinformed then that a runner would come to their respective de-partments and conduct the employees to the polls at the scheduledtime.The runners, who were selected from the observers by the-Board agent in charge of the election, did in fact escort the em-ployees from their departments to the polling places.A unionobserver, who acted as a runner at the election, testified. that he re- -ceived the following instructions from the Board agent: "We wereto go to the departments and they are supposed -to be ready to comeout to vote when we got there." There is no showing in the recordthat the afore-mentioned supervisors in any way attempted to in-fluence or hinder any eligible voter from exercising his free choice inthe election.As to the charge that supervisors released employees before thearrival of- a runner, the evidence discloses that only one foremanengaged in' such conduct.The employees in his department hadbeen scheduled to vote at. 10:00 a. in. and when, at the appointedhour, -no runner appeared, the foreman sent the employees to the `polls on his own initiative.There' is no indication in the record'that by this conduct the employees were deprived of the right tovote or that the foreman in question sought to influence'their selec-tion of a bargaining representative.The Petitioner's motion to broaden the scope of the Board's order is hereby deniedAnother Board agent was subsequently assigned to conduct the election 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD,The Employer admits thatit supplied transportation to the pollsfor a number of its employees.However, the evidence does notshow thatthis service was rendered-exclusively to non-union em-ployees.Moreover,there is no showing that the supervisors driv-ing the automobiles were guilty of any improper action or that theyotherwise attempted to influence the employees in the election.We are of-the opinion that the evidence adduced at the hearingdoes not substantiate the allegation that the-Employer improperlyassumed partial control of the mechanics of the election 8 , ,'5.The publication of anti-union statements:During the monthof January 1946, the-Employer undertook to make known to theemployees its views regarding their unionization.It did so by meansof notices and letters.The Employer therein characterized the Union'sorganizational efforts as an attack upon the mutual interests of, theEmployer and the employees',- and, after listing various benefitsgranted the employees such as wage increases,bonuses, insurance bene-fits, and vacations,the Employer avowed its intention of continuing'these benefits.The employees were urged to "judge for themselveswhere their individual.welfare lay" and were advised that the elec-tion gave them an opportunity to decide whether to continue theirlotwith "proven,responsible management- or cast it with irrespon-sible outside labor organizations."In a letter dated January' 24,1946, the Employer expressed the view that it did not believe any"radical departure-from our present course will- preserve the mutualbenefits we have worked together to achieve";it concluded with -theannouncement that"Management cannot tell you how to vote-.We can only state our position,refer you to' the record and- trustto the sound judgment [of the employees]to affirm or deny whatthe company sincerely believes to be an inherently fair and workablepolicy."-While the afore-mentioned documents indicate the Employer's dis-approval of -the Union, they are notper secoercive or of a nature war-ranting setting aside the election results.We are satisfied and find that the record as a whole does not estab-lish such interference by the Employer with the conduct of the elec-tion or with the-exercise of a free choice of representatives by the em-ployees participating therein as would warrant setting the electionaside, at this time.The results of the election held before the hearing among the em-ployees of the Employer show that the Petitioner has not secured amajority of the valid votes cast.We shall, therefore, dismiss thepetition herein.We note in this connection that the Certificate of Conduct of Election was signed byrepresentatives of all parties and no reference is made to anv of the afore-mentioned charges HERCULES MOTORS CORPORATION655ORDERIT is HEREBY ORDEREDthat the petition for investigation and certifi-cation ofrepresentatives of employees of Hercules Motor Corpora-tion,Canton, Ohio, filed by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, 010, be,and it hereby is,dismissed.CHAIRMAN HERZOGtook 'ino part in the consideration of the aboveSupplemental Decision and Order.789926-47-vol. 73-43